10

11

12

13

14

15

16

17

18

L9

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Pagei1of22 Page ID#1

 

FILED
CLERK, US. DISTRICT COURT

 

| CENTRAL DISTRICT OF CAL OR

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2018 Grand Jury

UNITED STATES OF AMERICA,
Plaintiff,
v.

FERNANDO BARROSO, SR.,

Defendant.

 

 

 

 

The Grand Jury charges:

//
//
//
//
//
//

DOB

 

CR No. 18-

“0088

[18 U.S.C. § 371: Conspiracy to
Defraud the United States, Submit
False Claims, and Commit Bribery;
18 U.S.C. 8§8§ 208(a), 216(a) (2):
Conflicts of Interest; 18 U.S.C.
§ 287: False, Fictitious, and
Fraudulent Claims Against United
States; 18 U.S.C. § 201 (b) (2):
Acceptance of Bribes; 18 U.S.C.

§ 1001(a) (2): False Statement;

26 U.S.C. § 7206(1): Subscription
to False Tax Returns; 18 U.S.C.

§ 981(a) (1) (C); 28 U.S.C.

§ 2461(c): Criminal Forfeiture]

y-
Mink

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 2 of 22 Page ID#:2

INTRODUCTORY ALLEGATIONS

At all times relevant to this Indictment:

 

A. PARTIES AND ENTITIES

1. The United States Department of the Navy (“U.S. Navy”)
operated the Naval Facilities Engineering Command (“NAVFAC”), Public
Works Department (“PWD”), which was responsible for facilities

maintenance and management for U.S. Navy and United States Marine
Corps installations. On occasion, PWD contracted with private
vendors to provide building and infrastructure maintenance for United
States Navy facilities.

2. The U.S Navy operated Naval Base Ventura County (the “Naval
Base”), an installation in Ventura County, within the Central
District of California, composed of three facilities: Point Mugu,
Port Hueneme, and San Nicolas Island.

3. Defendant FERNANDO BARROSO, SR. (“BARROSO”) was the Master
Scheduler for the PWD at the Naval Base. As Master Scheduler,
defendant BARROSO was responsible for approving material purchases,
service contracts, vendors with whom PWD contracted, and payments on
invoices. Defendant BARROSO supervised PWD purchasing agents, also
known as buyers or Government Purchase Card (“GPC”) holders. GPC
holders interacted directly with PWD vendors, placed orders for
supplies and services, and paid vendor invoices.

4. Co-conspirator A was the Chief Executive Officer of Company
1, a California corporation engaged in the plumbing, heating, and
air-conditioning business headquartered in Oxnard, California. Co-
conspirator A was also a blood relation of defendant BARROSO.

5. Co-conspirator Theodore Bauer (“Bauer”) was a Ventura
County businessman and president of Gold Coast Supply, Inc. (“GCS”),

2

 
10

il

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 3o0f22 Page |ID#:3

a California corporation headquartered in Camarillo, California, that

serviced both private sector accounts and procurement work for the

U.S. Navy.
6. On or about July 9, 2009, co-conspirator Bauer incorporated
Western Military Supply.com ("WMS”), a California corporation

headquartered in Camarillo, California.

7. On or about September 13, 2011, defendant BARROSO
incorporated F. Barroso & Sons (“FB&S”), a California corporation
headquartered in Oxnard, California, and operated that company as its
Chief Executive Officer.

8. On or about November 15, 2011, co-conspirator Bauer
incorporated MNC Facility Services, Inc. (*MNC”), a California
corporation headquartered in Ventura, California.

9. T&A Carpet Cleaning Technology Advance, Inc., also known as
TSA Services & Supplies, Inc. (“T&A”), was a California corporation
headquartered in Oxnard, California. On December 1, 2013, defendant
BARROSO purchased 85 percent of T&A’s shares.

B. PROCUREMENT RULES AND REGULATIONS

10. Federal Acquisition Regulations, United States Department
of Defense Guidelines, U.S. Navy Instructions, and PWD Standard
Operating Procedures (individually and collectively, “Government
Procurement Regulations”) mandated that GPC use for the purchase of
materials and services meet various requirements and follow certain
procedures in order to avoid fraud, abuse, and conflicts of interest.

11. GPC use was limited to a “micro-purchase” threshold of
$3,000 for material purchases and a threshold of $2,500 for contract
services, which meant GPC holders could utilize simplified procedures
to purchase items below that threshold. The “splitting” of purchases

3

 
10

11

12

13

14

15

-16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 4of22 Page ID#4

was expressly forbidden and defined as “[a GPC holder] processing
multiple purchases from the same merchant on the same day, the total
of which exceeds the single purchase limit, when the total
requirement was known at the time of the first purchase.”

12. The (a) initiation of a procurement request, (b) award of a
purchase/service contract to a particular vendor, and
(c) receipt/inspection of materials/completed services were each
required to be performed by different individuals, ensuring a three-
way separation of function to maintain the integrity of the
procurement process.

13. PWD employed “Maximo,” a unified, end-to-end procurement
database to receive and process procurement requests to ensure
traceability throughout the procurement process.

14. PWD Standard Operating Procedures for GPC transactions
required the following:

a. In the event a Work Order had been issued and the
assigned Technician identified a need for materials, he/she would
prepare a Government Purchase Card Order/Material Request Form
(“MRF”) and submit it to his/her Shop Supervisor or Work Lead for
approval. The Shop Supervisor or Work Lead would sign the MRF and
submit it to the Approving Official, defendant BARROSO.

b. Defendant BARROSO would verify that the MRF complied
with the terms of a valid Work Order. Upon approval, defendant
BARROSO would assign the matter to a GPC holder and enter their name
into Maximo.

Cc. The GPC holder would select a vendor from an approved
list, obtain a quote, and submit it to defendant BARROSO. Defendant
BARROSO would verify that the quote did not exceed the micro-purchase

4

 
10

11

12

13

14

15

16

17

18

19

20

ai

a2

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 5of22 Page ID#:5

threshold, otherwise it would be handled by government buyers outside
of PWD. If approved, defendant BARROSO would sign the MRF and return
it to the GPC holder for purchase.

d. The GPC holder would access Maximo to generate a
purchase order, called a Government Purchase Card Requisition
(“GPCR”), print it out, and obtain defendant BARROSO’s approving
signature. The GPC holder would then make the purchase.

e. When material arrived, the GPC holder would stamp the
vendor invoice indicating receipt and notify the Shop Supervisor or
Work Lead. The Shop Supervisor or Work Lead would then inspect the
material and, if conforming, sign the stamped vendor invoice as
received. The GPC holder would enter receipt of the material into
Maximo.

£. If a Work Order identified a need for outside contract
services, defendant BARROSO would select the vendor, verify
completion of the work, approve the vendor’s invoice for payment,
assign the invoice to a GPC holder to create a GPCR in Maximo and
print it out. Defendant BARROSO would then sign the GPCR, thereby
approving the GPC holder’s issuance of payment to the vendor.

g. The GPC holder would certify on the hard copy of the
GPCR that the approval requirements were met in accordance with
Public Works Center Instructions for Credit Card Purchases.

15. These Introductory Allegations are hereby incorporated by
reference into Counts One through Thirteen of this Indictment as

though fully set forth therein.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 6of 22 Page ID #:6

COUNT ONE
[18 U.S.C. § 371]

A. OBJECTS OF THE CONSPIRACY

 

Beginning in or before 2008, and continuing through at least on
or about March 20, 2014, in Ventura County, within the Central
District of California, and elsewhere, defendant BARROSO, co-
conspirator A, co-conspirator Bauer, and certain co-conspirator GPC
holders, together with co-conspirators known and unknown, knowingly
combined, conspired, and agreed to commit offenses against the United
States, namely:

1. to defraud the United States and agencies thereof,
namely, the U.S. Navy, by impeding, impairing, obstructing, and
defeating the lawful governmental functions of the U.S. Navy by
deceitful and dishonest means, in violation of Title 18, United
States Code, Section 371;

2. to knowingly and willfully make and submit false,
fictitious, and fraudulent claims against the U.S. Navy in violation
of Title 18, United States Code, Section 287; and

3. to directly and corruptly give, offer, and promise
money, to a public official, namely, defendant BARROSO, with intent
to: (i) influence official acts; (ii) influence defendant BARROSO to
commit and aid in committing, collude in, and allow, a fraud on the
United States; and (iii) induce defendant BARROSO to do an act in
violation of his official duty, in violation of Title 18, United

States Code, Sections 201(b) (1) and 201(b) (2).

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 7 of 22 Page ID#:7

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE
ACCOMPLISHED
The objects of the conspiracy were to be accomplished, in
substance, as follows:

1. Defendant BARROSO would prepare or cause the
preparation of Work Orders (“WOs”), Material Request Forms (“MRFs”),
and GPC Requisition Forms (“GPCRs”) to direct the U.S. Navy to make
purchases from companies controlled by himself, co-conspirator A, co-
conspirator Bauer, and other family members of defendant BARROSO.

2. Defendant BARROSO would sign and approve MRFs and
GPCRs that were in non-compliance with Government Procurement
Regulations in order to direct purchases to defendant BARROSO's
preferred vendors. Defendant BARROSO would backdate his signature on
GPCRs in order to make it falsely appear as if the GPCRs had been
properly authorized through the required process.

3. Co-conspirator A, co-conspirator Bauer, and other co-
conspirators would cause the issuance of vendor invoices that
inflated the quantity of items delivered and the hours worked on
service contracts, and mis-identified the recipient or beneficiary of
such materials or services, which thereby inflated the associated
costs purportedly owed by the U.S. Navy.

4, Co-conspirator Bauer’s companies and other co-
conspirator vendors would fail to supply material or services in
response to GPCRs but, nevertheless, issue invoices requesting the
U.S. Navy to provide payment for such non-existent materials and
services.

5. Defendant BARROSO would sign “RECEIVED AND ACCEPTED”
stamps on vendor invoices in violation of Government Procurement

7

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 8 of 22 Page ID#:8

Regulations, which required a Shop Supervisor or Work Lead to sign
the “RECEIVED AND ACCEPTED” stamp on the invoice.

6. Defendant BARROSO would cause GPC holders to issue
payments with their GPCs to co-conspirator A’s companies, co-
conspirator Bauer’s companies, and other co-conspirator vendors, or,
in the alternative, provide co-conspirator A, co-conspirator Bauer,
and other co-conspirator vendors with GPC numbers, expiration dates,
and credit card verification (“CCV”) numbers so that the vendors
could implement charges to GPC accounts.

7. At defendant BARROSO’s direction, co-conspirator GPC
holders would sign and backdate their signatures on GPCRs, falsely
certifying compliance with Government Procurement Regulations.

8. Upon receipt of government payments, co-conspirator
Bauer would, as directed by defendant BARROSO, disburse funds to
defendant BARROSO. Prior to 2011, co-conspirator Bauer would pay
defendant BARROSO kickbacks in cash. Beginning in or about October
2011, co-conspirator Bauer would issue checks on behalf of his
companies payable to one of defendant BARROSO’s companies, namely,
FB&S. Beginning in or about January 2014, co-conspirator Bauer
issued checks on behalf of his companies payable to two of defendant
BARROSO’s companies, namely, either FB&S or T&A. During the period
October 2011 through March 2014, co-conspirator Bauer issued over
$850,000 in kickbacks in the form of checks to defendant BARROSO’s
companies.

9, Defendant BARROSO would transfer funds from FB&S or
TSA to purchase real estate, make payments on mortgages, purchase
vehicles, or make payments to other, third party vendors for the
benefit of defendant BARROSO and his family.

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 9 of 22 Page ID#:9

Cc. OVERT ACTS

In furtherance of the conspiracy and to accomplish the objects
of the conspiracy, on or about the following dates, defendant BARROSO
and co-conspirators committed the following overt acts, among others,
within the Central District of California, and elsewhere:

Overt Act 1: On December 30, 2013, defendant BARROSO
authorized the purchase of a centrifugal pump from T&A in the amount
of $2,785.

Overt Act 2: On December 30, 2013, defendant BARROSO signed
a “RECEIVED AND ACCEPTED STAMP” on a T&A invoice acknowledging
receipt of a centrifugal pump.

Overt Act 3: On January 6, 2014, defendant BARROSO signed
and backdated a GPCR authorizing the purchase of a centrifugal pump
from T&A in the amount of $2,785.

Overt Act 4: On January 6, 2014, a GPC holder signed and
backdated a GPCR falsely certifying that the purchase of a
centrifugal pump from T&A in the amount of $2,785 was in compliance
with Government Purchase Regulations.

Overt Act 5: On January 10, 2014, co-conspirator Bauer
issued a $2,620 check on behalf of GCS payable to FB&S.

Overt Act 6: On January 15, 2014, defendant BARROSO issued
a $3,195.77 check on behalf of FB&S to Bank of America FIA Card
Services to pay for “repairs to condo”.

Overt Act 7: On January 16, 2014, co-conspirator Bauer
issued a $2,400 check on behalf of WMS payable to FB&Ss.

Overt Act 8: On January 24, 2014, defendant BARROSO issued
a $1,640 check on behalf of FB&S to the Rancho Perilla Master
Association to pay homeowners association fees.

9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 10of 22 Page ID #:10

Overt Act 9: On January 24, 2014, defendant BARROSO issued
a $710 check on behalf of FB&S to the Chico Westwood Condo
Association to pay homeowners association fees.

Overt Act 10: On January 22, 2014, defendant BARROSO added
the following language onto a Work Order that had requested the
repair of a leaking shower at Point Mugu Building #642 (“PM642"):

* SEND TO T AND A SERVICES 1/22/14 FB.”

Overt Act 11: On January 29, 2014, Company 1 sent an
invoice to T&A for five hours of labor performed in connection with
replacing a leaking shower valve cartridge at PM6é42. The invoice
specified labor costs $475 and material costs of $68.38, with a total
invoice amount of $543.38.

Overt Act 12: On January 29, 2014, defendant BARROSO
whited-out quantities and dollar amounts on the Company 1 invoice and
wrote in higher amounts that falsely increased the labor cost from
$475 to $1,140 and increased the material cost from $68.38 to S450
resulting in a total invoice amount of $1,590.

Overt Act 13: On January 30, 2014, defendant BARROSO
prepared an estimate from T&A to the PWD for the replacement ofa
shower valve cartridge at PM642 in the inflated amount of $1,590.

Overt Act 14: On January 30, 2014, defendant BARROSO
signed, backdated, and authorized a GPCR for the purchase of ‘services
and material in connection with the repair of the shower valve
cartridge at PM642 for $1,590.

Overt Act 15: On January 30, 2014, a GPC holder signed and
backdated a GPCR falsely certifying that the purchase of services and

material from T&A in connection with the $1,590 replacement of the

10

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 11of22 Page ID#11

shower valve cartridge at PM642 was in compliance with Government
Purchase Regulations.

Overt Act 16: On January 30, 2014, co-conspirator Bauer
issued a $2,750 check on behalf of MNC payable to FB&S.

Overt Act 17: On February 4, 2014, co-conspirator Bauer
issued a $2,600 check on behalf of GCS payable to FB&S.

Overt Act 18: On February 12, 2014, defendant BARROSO
transferred $5,000 from FB&S to his personal checking account ending

in 6394.

Overt Act 19: On February 27, 2014, defendant BARROSO
authorized the purchase of valves and pipes and the installation of

said items from T&A for $1,851.

Overt Act 20: On February 27, 2014, defendant BARROSO
Signed a “RECEIVED AND ACCEPTED STAMP” on a T&A invoice,
acknowledging receipt of material and the satisfactory completion of

services from T&A.

Overt Act 21: On February 27, 2014, defendant BARROSO
signed and backdated a GPCR authorizing the purchase of valves and
pipes with installation from T&A for $1,851.

Overt Act 22: On February 27, 2014, a GPC holder signed and
backdated a GPCR falsely certifying that the purchase and
installation of valves and pipes from T&A for $1,851 was in
compliance with Government Purchase Regulations.

Overt Act 23: On February 28, 2014, defendant BARROSO
issued a $5,600 check on behalf of FB&S to the Internal Revenue

Service to pay personal federal income taxes for himself and his

wife.

11

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 12o0f22 Page ID #12

Overt Act 24: On March 5, 2014, co-conspirator Bauer issued

a $2,125 check on behalf of WMS payable to FB&S.

Overt Act 25: On March 10, 2014, defendant BARROSO issued a
$1,031.66 check on behalf of FB&S to make a mortgage payment on his
property.

Overt Act 26: On March 10, 2014, defendant BARROSO issued a
$2,647.58 check on behalf of FB&S to make a mortgage payment on his

property.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 13 o0f 22 Page |ID#13

COUNT TWO
[18 U.S.C. §§ 208(a), 216(a) (2)]

Beginning in or before 2008, and continuing through on or about
March 20, 2014, in Ventura County, within the Central District of
California, defendant FERNANDO BARROSO, SR. (“BARROSO”), while
employed by the executive branch of the United States Government,
namely, the Department of Defense, U.S. Navy, knowingly and willfully
participated personally and substantially as a Government officer and
employee, through decision, approval, recommendation, the rendering
of advice, and otherwise, in an application, contract, claim, and
other particular matters, in which both defendant BARROSO and
organizations in which defendant BARROSO was serving as an officer,
director, or employee, namely, FB&S and T&A, had a financial

interest.

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document 1 Filed 12/19/18 Page 14o0f22 Page ID#:14

COUNT THREE
[18 U.S.C. § 287]

On or about January 30, 2014, in Ventura County, within the
Central District of California, and elsewhere, defendant FERNANDO
BARROSO, SR. (“BARROSO”), made and presented to a department and
agency of the United States, namely, the U.S. Navy, NAVFAC, PWD, a
false, fictitious, and fraudulent claim upon and against the United

States, namely, an invoice from T&A in the amount of $1,590 for 12

hours of labor and materials in connection with the replacement of

the shower valve cartridge at PM642, knowing such claim to be false,
fictitious, and fraudulent in that, as defendant BARROSO then well
knew, T&A had not performed such services, but instead the U.S. Navy
had previously engaged Company 1 to perform such services at a cost

of $543.38.

14

 
10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 15o0f22 Page ID#15

COUNTS FOUR THROUGH EIGHT
[18 U.S.C. § 201(b) (2)]

Beginning in or about 2008 and continuing until on or about
March 20, 2014, in Ventura County, within the Central District of
California, defendant FERNANDO BARROSO, SR., a public official,
namely, the Master Scheduler.for the U.S. Navy, NAVFAC, PWD, directly
and corruptly demanded, sought, received, and accepted something of
value, namely, money as described below, in return for (i) being
influenced in the performance of official acts; (11) being influenced
to commit and aid in committing, colluding in, and allowing, a fraud
on the United States; and (iii) being induced to do an act in
violation of his official duty, namely, directing and approving
government purchase orders and payments to the following companies

controlled by Theodore Bauer:

 

COUNT —-— DATE AMOUNT SOURCE
FOUR 1/10/14 $2,620 Gcs
FIVE 1/16/14 $2,400 WMS
SIX 1/30/14 $2,750 MNC
SEVEN 2/4/14 - $2,600 Gcs
EIGHT 3/5/14 $2,125 WMS

15

 
10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 16 of 22 Page ID #16

COUNT NINE
[18 U.S.C. § 1001 (a) (2)]

On or about March 17, 2014, in Ventura County, within the
Central District of California, in a matter within the jurisdiction
of the executive branch of the government of the United States,
specifically, the Department of Defense, U.S. Navy, defendant
FERNANDO BARROSO, SR. (“BARROSO”) knowingly and willfully made a
materially false, fictitious, and fraudulent statement and
representation on a United States Office of Government Ethics Form
450, in which defendant BARROSO represented that he had no position
outside the United States Government in any corporation, partnership,
trust, or other business entity during the calendar year 2013, when,
in truth and fact, as defendant BARROSO then well knew, defendant
BARROSO, in 2013, (a) operated as Chief Executive Officer for FB&S, a
company he had previously incorporated that received payments from
Gcs, WMS, and MNC, companies that had received GPC payments at
defendant BARROSO’s direction, and (b) owned 85 percent of T&A, a
business that directly received GPC payments at defendant BARROSO’s

direction.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page17of22 Page |ID#17

COUNT TEN
[26 U.S.C. § 7206(1)]

On or about May 20, 2013, in Ventura County, within the Central
District of California, defendant FERNANDO BARROSO, SR. (“BARROSO”),
a resident of Oxnard, California, willfully made and subscribed to a
materially false 2011 United States Corporate Tax Return, Form 11205,
on behalf of FB&S, an S Corporation, which was verified by a written
declaration that it was made under the penalties of perjury and was
Filed with the Internal Revenue Service, that defendant BARROSO did
not believe to be true and correct as to every material matter, in
that the Form 11208 said that FB&S had received $16,080 in gross
receipts, when, in truth and fact, as defendant BARROSO then well
knew, FB&S had received at least $95,200 in gross receipts during the

2011 tax year.

17

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

a7

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 18o0f22 Page ID#18

COUNT ELEVEN
[26 U.S.C. § 7206(1)]

On or about May 28, 2013, in Ventura County, within the Central
District of California, defendant FERNANDO BARROSO, SR. (“BARROSO”),
a resident of Oxnard, California, willfully made and subscribed to a
materially false 2011 United States Individual Income Tax Return,
Form 1040, which was verified by a written declaration that it was
made under the penalties of perjury and was filed with the Internal
Revenue Service, that defendant BARROSO did not believe to be true
and correct as to every material matter, in that the Form 1040 said
that defendant BARROSO had received $104,256 in total income, when,
in truth and fact, as defendant BARROSO then well knew, his total

income in 2011 was substantially in excess of that amount.

18

 
10

11

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 19 of 22 Page ID#:19

COUNT TWELVE
[26 U.S.C. § 7206(1)]

On or about March 4, 2014, in Ventura County, within the Central
District of California, defendant FERNANDO BARROSO, SR. (“BARROSO”),
a resident of Oxnard, California, willfully made and subscribed to a
materially false 2012 United States Corporate Tax Return, Form 11208,
on behalf of FB&S, an S Corporation, which was verified by a written
declaration that it was made under the penalties of perjury and was
filed with the Internal Revenue Service, that defendant BARROSO did
not believe to be true and correct as to every material matter, in
that the Form 1120S said that FB&S had $331,225 in Cost of Goods

Sold, when, in truth and fact, as defendant BARROSO then well knew,

FB&S had incurred no such costs during the 2012 tax year.

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 20 of 22 Page ID #:20

COUNT THIRTEEN
[26 U.S.C. § 7206(1)]

On or about March 5, 2014, in Ventura County, within the Central
District of California, defendant FERNANDO BARROSO, SR. (“BARROSO”),
a resident of Oxnard, California, willfully made and subscribed to a
materially false 2012 United States Individual Income Tax Return,
Form 1040, which was verified by a written declaration that it was
made under the penalties of perjury and was filed with the Internal
Revenue Service, that defendant BARROSO did not believe to be true
and correct as to every material matter, in that the Form 1040 said
that defendant BARROSO had $163,069 in total income, when, in truth
and fact, as defendant BARROSO then well knew, his total income in

2012 was substantially greater than that amount.

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 21 0f 22 Page ID#:21

FORFEITURE ALLEGATION
{18 U.S.C. § 981(a) (1) (C); 28 U.S.C. § 2461(c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), in the event of the defendant’s conviction of
the offenses set forth in any of Counts One and Four through Eight of
this Indictment.

2. The defendant, if so convicted, shall forfeit to the United
States of America the following:

a. all right, title, and interest in any and all
property, real or personal, constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of any of the
offenses; and

b. To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), the
defendant shall forfeit substitute property, up to the value of the
property described in the preceding paragraph if, as the result of
any act or omission of the defendant, the property described in the
preceding paragraph or any portion thereof (a) cannot be located upon
the exercise of due diligence; (b) has been transferred, sold to, or
deposited with a third party; (c) has been placed beyond the

jurisdiction of the court; (d) has been substantially diminished in

21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00882-JFW Document1 Filed 12/19/18 Page 22 of 22 Page ID #:22

value; or (e) has been commingled with other property that cannot be

divided without difficulty.

A TRUE BILL

/4/

Foreperson

NICOLE T. HANNA
United States Attorney

An

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

MACK E. JENKINS

Assistant United States Attorney

Chief, Public Corruption and
Civil Rights Section

DANIEL J. O’BRIEN

Assistant United States Attorney

Deputy Chief, Public Corruption
and Civil Rights Section

22

 
